THOMPSON, Judge.
We affirm the final summary judgment. See Snow v. Nelson, 475 So.2d 225 (Fla.1985); Carey v. Reeve, 56 Wash.App. 18, 781 P.2d 904, 908 (1989) (‘Whether the duty owed by the [grandparents] to third parties was either as parents, standing in loco parentis; a duty created by Restatement (Second) of Torts § 316 [parent’s duty to control child’s conduct]; a ‘special relationship’ duty created by Restatement (Second) of Torts § 315; or even under a duty because they voluntarily assumed responsibility for the child, the standard is the same.”)
AFFIRMED.
PETERSON, C.J., concurs.
DAUKSCH, J., dissents with opinion.